Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-7 are pending and are presented for this examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the tow hook" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
As a result of rejected claim 1, all dependent claims are also rejected under the same statue.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lloyd (US 2002/0140206) in view of Takano (US 2010/0003101).
As for claim 1, Lloyd discloses a trailer hitch towing member adapter (Title) comprising components of plate 64 (i.e. instant claimed flange plate) and hook portion 69 (i.e. instant claimed tow hook main body) as illustrated in Figure 4.    Lloyd expressly discloses manufacturing technique to form the adapter 60 by casting, forging and welding separate components together (paragraph [0035]) and each component is typically made from steel.   Hence, Lloyd suggests hook portion 69 is forged from instant claimed first heated steel blank and plate 64 is forged from instant claimed second heated steel blank.
Lloyd suggests instant claimed method for manufacturing a tow hook assembly comprising the steps of:
Casting (i.e. instant claimed heating step) a first heated blank
Casting a second heated blank,
 forging the first heated blank into a tow hook main body 69, 
forging the second heated blank into a flange plate 64 , and
 welding the tow hook 69 with the flange plate 64 together to form a tow hook assembly.
Lloyd does not expressly disclose the casting or heating temperature to create the first and second heated steel blank.
Takano discloses a traction hook 1 (i.e. tow hook assembly) which constitutes carbon steel raw material 10 cut into a predetermined dimension as shown in Figure 8(a) is first heated as shown in Figure 8(b) to 1200-1400 C before subjected to high temperature hot forging as shown in Figure 8(c).  1200-1400 degree C is equivalent to 2192- 2552 degree F.  Hence, Takano disclose an overlapping heating temperature of the starting steel blank as required by instant claim.   
Hence, it would have been obvious to one skill in the art, at the time the invention is made to apply the well-known heating temperature as disclosed by Takano, in the tow hook manufacturing process of Lloyd for creating a heated steel blank before subjecting the heated steel blank to high temperature forging. 
As for claims 2 and 3,  Takano discloses flange portion 5 is cooled to a substantially ordinary temperature after forming in a metallic die (i.e. forging) (paragraph [0209]) and claim 19 discloses the flange portion is cooled at ambient temperature.   Hence, Takano suggests instant claimed step of cooling after the forging and before the step of welding to ambient temperature.
  As for claim 4,  Lloyd discloses in Figure 4 flange plate 64 has one hole.  Lloyd further discloses Figure 8 (paragraph [0039]) a double ended adapter which plate 114 has one hole and plate 116 has a second hole which both plates 114 and 116 supports instant claimed flange plate and both holes receives bolts.
As for claim 5,  Lloyd discloses in Figure 4 a clevis 71 of hook 69 which supports instant claimed alignment boss.
As for claim 6,  in view of presence of clevis 71 of hook 69, an alignment recess in the plate 64 is expected.
As for claim 7, instant claimed step is expected due to presence of clevis 71 of hook 69.  (Figure 4)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733